Citation Nr: 1031738	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for carotid artery stenosis, to 
include coronary artery disease, status post stenting, as a 
result of exposure to herbicides and as secondary to service-
connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing at the RO in August 2009; a transcript 
is of record.

In January 2010 and April 2010 the Board requested medical 
opinions from a specialist with the Veterans Health 
Administration (VHA).  Replies were received in March 2010 and 
May 2010, and are discussed in the present decision, below.


FINDINGS OF FACT

The competent and probative evidence of record is in approximate 
balance as to whether the Veteran's carotid artery stenosis, to 
include coronary artery disease, status post stenting, has been 
aggravated by his diabetes mellitus, type II.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, carotid artery 
stenosis, to include coronary artery disease, status post 
stenting, is service connected on a secondary basis, due to 
aggravation by his service-connected diabetes mellitus, type II.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

It appears that in this case the medical opinion evidence and 
clinical records on file are sufficient to support a grant of 
service connection for the claimed carotid artery stenosis, to 
include coronary artery disease, status post stenting, as a 
result of exposure to herbicides and as secondary to service-
connected diabetes mellitus, type II.  Thus, the Board finds that 
any possible errors on the part of VA in fulfilling its duties 
under the VCAA with respect to this claim are rendered moot.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as cardiovascular disease, become manifest to a 
degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While 
the disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to the 
required degree during that time.  Id.

Service connection may also be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non-service-connected 
disorder that is proximately due to or the result of a service-
connected disability, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the non-service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

The Veteran had active Army service from December 1967 to October 
1970.  He served in Vietnam and is therefore presumed to have 
been exposed to herbicide agents (e.g., Agent Orange).  He is 
claiming entitlement to service connection for carotid artery 
stenosis, to include coronary artery disease (CAD), status post 
stenting, to include as due to exposure to herbicide agents and 
secondary to his service-connected diabetes mellitus, type II.

The Veteran's service treatment records do not show any 
complaints, diagnoses, or treatment related to his heart or 
cardiovascular system.  The post-service treatment records show 
that in September 2001 he was hospitalized after experiencing 
recurring aching discomfort in the left elbow and pressure in the 
throat.  He underwent a cardiac catheterization and an 
angioplasty.  He was diagnosed with non-Q wave anterolateral wall 
myocardial infarction, nicotine abuse, hypercholesterolemia, and 
hypertriglyceridemia.  


In March 2002 the Veteran suffered an acute myocardial 
infarction.  Treatment records note that he had a history of 
smoking and non-insulin-dependent diabetes.  He underwent a 
double coronary artery bypass graft.  The Veteran was 
hospitalized in June 2004 with low blood pressure of 90/60.  An 
echocardiogram showed mild concentric left ventricular 
hypertrophy, low left ventricular systolic function, severe 
septal hypokinesis, an ejection fraction of 45 through 50 percent 
in the left ventricle, mild mitral regurgitation, and a trace of 
tricuspid regurgitation.  His blood pressure was 120/56 at 
discharge.  In December 2007 he underwent a left carotid 
endarterectomy with Vascu-Guard patch on angioplasty.  The 
discharge diagnosis was asymptomatic high grade carotid stenosis.

The Veteran had a VA examination in April 2008 at which he said 
that he believed he was diagnosed with diabetes while 
hospitalized for his heart.  There was no history of syncope or 
arrhythmia, a little fatigue with exertion, and occasional 
lightheadedness.  He was intermittently monitoring his glucose 
level, and on the day of the examination it was 319 after eating 
a bowl of sugary cereal.  He said that his glucose usually 
measured 150, and that he had not had a hypoglycemic episode for 
10 to 12 months.  He reported having started smoking at age 13, 
and smoked a pack and a half a day until he started cutting back 
when he had his cardiac stents.  He took glyburide, 10 mg, twice 
daily and Metformin, 1000 mg, twice daily.  His pulse on 
examination was 82 beats per minute; blood pressure readings were 
174/90, 170/98, and 162/84.  Jugular venous distention was 
absent, S1 and S2 sounds were present, rhythm was regular, and 
there were no murmurs or carotid bruits.  

The VA examiner opined that the Veteran's cardiac disease is not 
a complication of his diabetes, because of his long history of 
smoking and hyperlipidemia.  The examiner noted that the Veteran 
reported that his diabetes and cardiac disease were diagnosed at 
around the same time, and that CAD requiring invasive 
intervention takes a long time to develop.  In the Veteran's 
case, the examiner felt that the CAD was likely developing over a 
period of time when the Veteran was not likely to have had 
diabetes, because he was not aware he was diabetic prior to the 
coronary artery bypass graft.  The examiner also noted that the 
Veteran had said he failed a cardiac stress test 10 to 15 years 
ago.  Therefore, diabetes would not have contributed 50 percent 
or more to the development of the CAD, and the CAD was less 
likely as not caused by or the result of diabetes.  The Veteran 
recently had an ejection fraction of 59 percent, so the examiner 
felt it was less likely as not that the diabetes mellitus 
aggravated the CAD.  The VA examiner also opined that the carotid 
artery stenosis is not a complication of diabetes, because the 
Veteran had multiple risk factors including hyperlipidemia, 
hypertension (not caused by or the result of diabetes mellitus), 
and a long history of smoking.  Overall, the examiner's opinion 
was that it is less likely as not that the carotid artery 
stenosis was caused by or the result of diabetes mellitus.

T.B., M.D., wrote in April 2008 that he had treated the Veteran 
that day.  The Veteran was doing well after a left carotid 
endarterectomy.  A carotid duplex scan was "normal left" after 
endarterectomy.  The right carotid had minor plaquing and no 
significant stenosis.  The Veteran was to return in one year with 
a carotid duplex scan for follow-up.

At July 2008 treatment with A.K.U., M.D., the Veteran denied 
chest discomfort, tightness, palpitations, or shortness of 
breath.  His diabetes was noted to not be under good control.  He 
denied any exertional induced chest pain, shortness of breath, 
palpitations, dizziness, or lightheadedness.  On examination, 
blood pressure was 136/70, there was no jugular venous 
distention, carotid upstrokes were normal without any bruits, 
there was no ankle edema, the chest was clear, heart sounds and 
size were normal, and no rubs or clicks were audible.  
Examinations of the abdomen and central nervous system were 
normal.  Dr. U opined in August 2008 that diabetes mellitus had 
contributed to the development of coronary artery disease, and 
that he had treated the Veteran since September 2001 for ischemic 
heart disease.  Dr. M wrote in August 2008 that the Veteran has 
carotid disease related to non-insulin dependent diabetes 
mellitus, with a history of smoking, hypertension, and 
hypercholesterolemia.

In response to the Board's request for review of the claim, the 
VHA specialist wrote in his March 2010 opinion that it is 
unlikely that the Veteran's exposure to herbicide agents during 
his active military service in Vietnam had a direct causal effect 
on his carotid artery stenosis and coronary artery disease (CAD).  
In addition, the opinion stated, "It is unlikely that the 
Veteran's diabetes mellitus solely might have contributed to 
progression of CAD and carotid disease in this veteran.  It is 
probably a combination of risk factors including DM, HTN, 
dyslipidemia and remote history of smoking that might have played 
a role in disease progression." 

In a second, May 2010 opinion, responding to the Board's request 
for clarification, the VHA specialist reiterated that it is 
unlikely that the Veteran's exposure to herbicide agents during 
service had a direct causal effect on his carotid artery stenosis 
and CAD.  The expert acknowledged that "[i]t is well known that 
diabetes mellitus is associated with atherosclerotic 
cardiovascular disease."  He also wrote, in pertinent part:

It is at least unlikely (i.e., less than a 50/50 
probability), that the Veteran's carotid artery 
stenosis, to include CAD, status post stenting, is 
secondary to or aggravated by his service-connected 
diabetes mellitus, type II.  It is likely a 
combination of risk factors including DM [diabetes 
mellitus], HTN, dyslipidemia, family h/o coronary 
artery disease and remote history of smoking that 
played a role in disease progression.

Reviewing the evidence of record, the Board notes that the VA 
examiner provided equivocal views as to whether the Veteran's CAD 
was aggravated by his service-connected diabetes.  See 38 C.F.R. 
§ 3.310(b); Allen, supra.  Therefore, it is difficult to give the 
examiner's opinion dispositive weight in determining whether the 
Veteran's cardiac disease is secondary to the service-connected 
type II diabetes mellitus, because he has not clearly addressed 
aggravation.  On the one hand, the VHA specialist indicated it is 
unlikely that the Veteran's carotid artery stenosis is secondary 
to or aggravated by the diabetes mellitus, type II.  However, on 
the other hand, the specialist went on to include the diabetes as 
one of the factors which played a role in the progression of the 
carotid artery stenosis.  It appears that the expert misconstrued 
the conceptual distinction between one disorder causing another, 
and that same disorder worsening the other once the latter 
already exists. 

The Board is aware that the Secretary of Veterans Affairs has 
issued a proposed regulation which, if it becomes final, would 
establish a presumption of service connection, based upon 
exposure to herbicides in Vietnam, for ischemic heart disease.  
75 Fed. Reg. 14,391 (March 25, 2010).  The Secretary has ordered 
that claims for ischemic heart disease which cannot be granted on 
other grounds be stayed pending final approval of the proposed 
regulation.

The Veteran's representative, in Informal Hearing Presentations 
submitted to the Board in April and June 2010, contended that the 
Veteran has been treated for ischemic heart disease as well as 
the conditions claimed herein, and that, in any event, the 
medical expert consulted by the Board has clearly stated that 
diabetes has contributed to the progression of his coronary 
artery disease.  The representative argued that, despite the fact 
that the medical reviewer was unable to determine the precise 
degree to which the diabetes has been a contributing factor, 
service connection on a secondary basis should be awarded to the 
Veteran.  The Board agrees.

In view of the foregoing, and without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative equipoise, 
and will conclude that service connection for carotid artery 
stenosis, to include coronary artery disease status post 
stenting, has been aggravated by the service-connected diabetes 
mellitus, type II.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.310.

ORDER

Service connection for carotid artery stenosis, to include 
coronary artery disease, status post stenting, as secondary to 
service-connected diabetes mellitus, type II, is granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


